Order entered October 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00776-CV

                  IN THE INTEREST OF O.J.O. AND E.J.O., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-23995

                                            ORDER
       Before the Court is the September 27, 2019 request of Janet Saavedra, Official Court

Reporter for the 254th Judicial District Court, for a sixty-day extension of time to file the

reporter’s record. Ms. Saavedra explains that she will be on family leave for the month of

October. We GRANT the motion to the extent that Ms. Saavedra shall file the reporter’s record

by November 26, 2019. To the extent that Ms. Saavedra request guidance as to whether all

requested records are needed for the appeal, we DENY the motion. We caution Ms. Saavedra

that further extension requests will be strongly disfavored.



                                                       /s/     ROBERT D. BURNS, III
                                                               CHIEF JUSTICE